Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/10/2022, with respect to the rejections of claims 1-5 and 7-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 1-5 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest an accommodation area management device configured to manage an accommodation area for accommodating a moving body and stops the moving body at a predetermined accommodation position in the accommodation area, comprising: an acquisition unit configured to acquire position information of the moving body in the accommodation area; a determination unit configured to determine whether it is necessary to change a target accommodation position in which the moving body should be stopped to a second accommodation position different from a first accommodation position in the accommodation area when the moving body is stopped in the first accommodation position in the accommodation area based on the position information acquired by the acquisition unit; and a processing unit configured to perform a process of changing the target accommodation position subject to permission of a user of the moving body when the determination unit determines that it is necessary to change the target accommodation position, wherein the moving body transmits no-stop available information to the accommodation area management device when the moving body cannot stop at the second accommodation position after moving from the first accommodation position, and wherein the processing unit sets the target accommodation position to a third accommodation position located between a current position of the moving body and an exit of the accommodation area and different from the first accommodation position or the second accommodation position when the accommodation area management device receives the no-stop available information from the moving body. 
Dependent claims 2-5 and 7-8 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687